In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 13-628V
                                   Filed: April 11, 2016

*************************                                UNPUBLISHED
STEVEN CARPENTER,                        *
                                         *               Special Master Hamilton-Fieldman
                     Petitioner,         *
                                         *
v.                                       *               Attorneys’ Fees and Costs;
                                         *               Reasonable Amount Requested.
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
*************************
Richard Gage, Richard Gage, P.C., Cheyenne, WY, for Petitioner.
Lara Ann Englund, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION 1

        On August 30, 2013, Steven Carpenter (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that a Diptheria-Tetanus (“DT”) vaccination administered on April 8, 2011
caused him to suffer from Guillain-Barré syndrome (“GBS”). On December 11, 2015, the
undersigned issued a decision awarding compensation to Petitioner.

       On March 25, 2016, Petitioner filed an application for attorneys’ fees and costs
(“Motion”). In his motion, Petitioner requests compensation for $52,023.25 in attorneys’ fees
and costs. Petitioner represents that he has not personally incurred any fees or costs in pursuing
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B).
Consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, the undersigned agrees that the identified material fits within the
requirements of that provision, such material will be deleted from public access.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
his vaccine claim. Motion, Tab H.

        On April 7, 2016, Respondent filed a Response to Petitioner’s Application for Attorneys’
Fees and Costs (“Response”). In her Response, Respondent states that she “is satisfied the
statutory requirements for an award of attorneys’ fees and costs are met in this case,” and she
notes that the undersigned has “wide discretion” in assessing the reasonableness of attorneys’
fees and costs. Response at 2. Respondent recommends, based on a survey of fee awards in
similar cases and on her experience in the Vaccine Program, that the undersigned award
compensation in the range of $31,000.00 to $46,500.00 for Petitioner’s incurred attorneys’ fees
and costs. Response at 3.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C.
§ 300aa-15(e). The undersigned finds that this petition was brought in good faith and that there
existed a reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1). Further, the amount requested by Petitioner
seems reasonable and appropriate. Accordingly, the undersigned hereby awards the amount
of $52,023.25, in the form of a check made payable jointly to Petitioner and Petitioner’s
counsel, Richard Gage.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith. 3

       IT IS SO ORDERED.

                                                    /s/Lisa D. Hamilton-Fieldman
                                                    Lisa D. Hamilton-Fieldman
                                                    Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).